FILED
                              NOT FOR PUBLICATION                           NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JULIO CESAR ALVITRES-CAMPOS,                      No. 11-72226
a.k.a. Jorge Frontela, a.k.a. Gabriel
Haumada, a.k.a. Juan J. Hernandez,                Agency No. A201-173-449

               Petitioner,
                                                  MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Julio Cesar Alvitres-Campos, a native and citizen of Peru, petitions pro se

for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his

appeal from an order of removal of an immigration judge (“IJ”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the BIA’s

factual determinations and review de novo due process claims. Vilchez v. Holder,

682 F.3d 1195, 1198-99 (9th Cir. 2012). We deny the petition for review.

      Substantial evidence supports the BIA’s determination that Alvitres-Campos

had not satisfied his burden of proving by clear and convincing evidence that he is

present in the United States pursuant to a prior lawful admission, because Alvitres-

Campos did not offer any evidence to corroborate his claim that he had entered the

United States on a tourist visa. See 8 U.S.C. § 1229a(c)(2)(B) (“[T]he [alien must]

demonstrate[] by clear and convincing evidence that he or she is lawfully present

in the United States pursuant to a prior admission”).

      Moreover, Alvitres-Campos has not demonstrated that the agency’s refusal

to continue his removal proceedings caused him to suffer any prejudice because, at

the time of the hearing, Alvitres-Campos’s eligibility for adjustment of status

remained only a speculative possibility. See Sandoval-Luna v. Mukasey, 526 F.3d

1243, 1247 (9th Cir. 2008) (per curiam) (rejecting for lack of prejudice a due

process claim based on an IJ’s denial of a continuance because the petitioner had

not shown that he was eligible for adjustment of status at the time of the hearing).

      PETITION FOR REVIEW DENIED.




                                          2                                       11-72226